department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no mar legend taxpayer a cccccccsesceeccceeceeneueeeeeeeeeeeceeeeeaneeeeeseees - ee roth_ira h cc cccceeeeeeeneeeeeeeeneeeeeeeneeaeaes roth_ira joo ee cecee sec ee eee eceeceeeeeeeeeeereeeeaetereeees roth_ira k cc ec ecee eee eeeceee ee eeeeneseseeeseeeeaees roth fra l e cece eee eee eee ececec ee ee ese eeeaeeesenees roth_ira m cece ces ece eee ceeeece reese eeeeeeeeeeees company n cececcccccnceeeeeeeeececeeeeeeaeeeeeeeeseesseeasa company o cccccccec cece ee ececeeee eee eeeaeeaeeenees dear this is in response to a letter dated date as supplemented by correspondence dated january and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a maintained traditional individual_retirement_arrangements iras ira c and ira d described in sec_408 of the internal_revenue_code the code’ with company n and company o respectively taxpayer b taxpayer a’s spouse maintained ira f and ira g with company n and company o respectively in taxpayer a converted ira c into roth_ira j and ira d into roth_ira k with the same custodians as previously for each ira in taxpayer b converted ira f into roth_ira l with company n and ira g into roth_ira m with company o taxpayer a and taxpayer b requested two extensions of their hj federal_income_tax return ‘ iifreturn’ with the second extension due_date date however due to extenuating circumstances experienced by taxpayer a’s and taxpayer b’s accountant the taxpayers’ in preparing taxpayer a’s and taxpayer b’siii return it became clear that the taxpayers’ modified_adjusted_gross_income exceeded the dollar_figure limitation in code sec_408a for the illyear on realizing their mistake taxpayer a and taxpayer b requested that their roth iras be recharacterized back to traditional iras one institution company n attempted to recharacterize roth_ira j and roth_ira l back into traditional iras ira e and ira h roth iras e and h since the time for recharacterization had passed j return was not completed until february iras e and h will be referred to as taxpayer a’s and taxpayer b’s accountant was researching the issue of ineligibility for the roth conversions when the taxpayers received a notice of proposed examination changes in june from the internal_revenue_service the service the examination officer found that the taxpayers had improperly converted their iras to roth iras in and that the recharacterization of roth_ira k and roth_ira m back to traditional iras was ineffective as it was past the date due_date for a timely recharacterization taxpayer a and taxpayer b filed a tax_court petition in response to a statutory_notice_of_deficiency on this issue based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted an extension to recharacterize their roth_ira conversions including roth iras e and h back to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to rechdracterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were not eligible to convert their traditional iras into roth iras since their combined modified_adjusted_gross_income exceeded dollar_figure for the year of the conversions taxpayer a and taxpayer b failed to recharacterize their roth iras back to traditional iras by the time permitted by law therefore it is necessary to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible for the roth_ira conversions they were unaware that they were ineligible until the preparation of the bb return taxpayer a and taxpayer b had timely requested an extension until date but their accountant was unable to file thelj return by the extended due_date because of extenuating circumstances as a result the mistake was not discovered until the filing of the return on date at which time the due_date for recharacterizing date had passed thus taxpayer a and taxpayer b satisfy clauses ii and iv of sec_301_9100-3 because they inadvertently failed to make the election due to intervening events professional beyond their control and they reasonably relied on a qualified_tax addition because the statute_of_limitations on the taxpayers return is still open the interests of the government would not be prejudiced by providing relief accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted a period of days from the date of this ruling letter to recharacterize roth_ira e roth_ira k roth_ira h and roth_ira m back to traditional iras this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent this letter assumes that the above iras qualify under code sec_408 at all relevant times the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office in should you have any concerns regarding this ruling please contact sincerely yours co bte a cote carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice
